Order affirmed in the following memorandum: The alleged error in the charge was not properly protested (CPL 470.05, subd. 2). Hence, on this appeal, no question of law is available for review by this court (CPL 470.05, subd. 2; 470.35, subd. 1). Beyond this issue, there was sufficient evidence to establish the crime of resisting arrest, including an authorized arrest as required by the statute (Penal Law, § 205.30), and to support the verdict rendered.
Concur: Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler, Rabin, Stevens and Wither.*

 Designated pursuant to section 2 of article VI of the State Constitution.